DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a cover window on the panel assembly; and an optical element on the cover window, 
wherein the optical element includes grooves with a zigzag pattern repeatedly patterned on an upper surface of the optical element.”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 1-15 depending from claim 1 are therefor also allowable.

Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a cover window on the panel assembly; 
an optical element on the cover window; and 
an adhesive layer between the cover window and the optical element, 
wherein the optical element includes grooves with a zigzag pattern repeatedly patterned on an upper surface of the optical element”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 17-20 depending from claim 16 are therefor also allowable.

Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a cover window on the panel assembly; and 
an optical element on the upper surface of the cover window, 
the optical element including grooves patterned on an upper surface of the optical element to facilitate folding of the folding area to the folded state, wherein at least a first part of the grooves is in a first direction and at least a second part of the grooves is in a second direction different than the first direction”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 22-26 depending from claim 21 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES WU/Primary Examiner, Art Unit 2841